DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the amended independent claim, it states the second portion via the second panel, wherein the first portion is not transmitted via second panel and the second portion is not transmitted via the first panel.  However, it also states first portion and second portion is based on the number or repetition transmission occasions.  Since first and second portion contain the repetition transmissions, then the first portion and second portion will be transmitting the “same” repetition transmission.  Thus, the examiner is unclear how the first portion of the number of repetition transmission is not transmitted via the second panel since the second portion is based on the “same” number of repetition transmission occasion.  The claimed invention does not state first portion contains different (repetition uplink transmission ) than the second portion.  Therefore, the claims (1/11/20) are unclear how the first portion is different from the second portion such that the first portion is not transmitted via second panel and the second portion is not transmitted via the first panel. 



Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2021/0184819) in view of Zhang et al. (US 2019/0327691) and Kuo et al. (US 2021/0021322, which was previously cited in PTO 892 form filed on 8/19/2021) .


With regard to claims 1 and 11, Takeda teaches (see figures 1A-2B, 7, 15, and 17): A wireless device (see figure 15) comprising:
First antenna/beam (transmitting/receiving section and antennas) (Paragraphs 275-276 and 279)
Second antenna/beam (transmitting/receiving section and antennas) (Paragraphs 275-276 and 279: 
 [0279] Furthermore, each transmitting/receiving section 203 transmits an uplink shared channel to one or more transmission and reception points every given number of repetitions. Furthermore, each transmitting/receiving section 203 may receive the information related to at least one of the quasi-co-location, the Transmission Configuration Indication (TCI) state, the Sounding reference signal Resource Indicator (SRI) and the spatial relation information associated with the repetition or the redundancy version of the PUSCH. )


one or more processors (see figure 17:  1001: paragraphs 308-309) ; 
memory storing instructions that (see figure 17, 1002: paragraphs 310-31) , when executed by the one or more processors (paragraphs 304-306), cause the wireless device to: 
receive, from a base station, one or more messages indicating (see figure 7: RRC configuration): 
a number of repetition transmission occasions for uplink transmission of a transport block (paragraphs 161-162, 165-168. PUSCH CG repetition); and 
an interval for switching uplink transmissions between a first (antenna/beam) panel and a second (antenna/beam)  (paragraphs 161, 165, 170, and 203: 
  [0161] Furthermore, the configured grant-based transmission configuration (also referred to as a CG configuration below) includes parameters used for configured grant-based transmission. The configuration for configured grant-based transmission includes at least one of, for example, resource allocation, a periodicity and a repetition number (K) of a PUSCH used for configured grant-based transmission. Naturally, the parameters included in the CG configuration are not limited to these. A base station may notify the UE of the CG configuration by using a higher layer (e.g., RRC signaling). ) ; 
based on the interval, determine: 
a first portion of the number of repetition transmission occasions (paragraphs 87, 89, 112, 133, 173:
[0087] The UE may use a different RV for each repetition (UL data) of PUSCH repetitions. Information for giving notification of the HPN of certain PUSCH repetitions and the RV of each repetition may be included in DCI for scheduling a PUSCH and notified by a base station to the user terminal, or may be notified as part of UCI to be multiplexed on the PUSCH by the user terminal to the base station. Alternatively, the information may be uniquely determined according to a given rule (e.g., time/frequency resources used for the PUSCH or a DMRS sequence to be multiplexed on the PUSCH).  ) ; and 
a second portion of the number of repetition transmission occasions (paragraphs 87, 89, 112, 133, 173:
[0173] The base station may configure a plurality of CG configurations to at least one of a given carrier and Bandwidth Part (BWP) for the UE. Furthermore, each CG configuration may be configured to include the repetition factor (K), and information related to a TCI state associated with each repetition of PUSCH repetitions (see FIG. 9). );  


    PNG
    media_image1.png
    382
    856
    media_image1.png
    Greyscale

Transmit, the first portion via the first panel (antenna/beam), the second portion via the second panel (antenna/beam) ,  wherein the first portion is not transmitted via second panel and the second portion is not transmitted via the first panel (paragraphs 42, 89-90, 163, 171, and 275-280: see figure 15
 [0280] Furthermore, each transmitting/receiving section 203 may transmit a plurality of uplink shared channels (PUSCH repetitions) associated with a plurality of transmission and reception points.).  

    PNG
    media_image2.png
    552
    783
    media_image2.png
    Greyscale


Although Takeda teaches UE with a plurality of transmission/reception antennas for transmitting repetitive/redundant uplink transmissions (Paragraphs 275, 279-280), Takeda does not explicitly state the UE with a plurality of transmission/reception antennas are first panel and second panel.  
Similar to Takeda, Zhang teaches UE with multiple antenna port for uplink transmissions (paragraphs 21-26).  However, Zhang explicitly teaches UE with multiple panels for uplink transmissions (paragraphs 24, 27, and 32).  
[0023] In some embodiments, the protocol processing circuitry 215 may include one or more instances of control circuitry (not shown) to provide control functions for the digital baseband circuitry 225 (or simply, “baseband circuitry 225”), transmit circuitry 235, receive circuitry 245, radio frequency circuitry 255, RFFE 265, and the antenna panels 280 and 285.
[0024] Each transmit chain may be associated with an antenna port, or an antenna port group. The antenna panel 280 may provide uplink transmissions on link 1 with TRP 108 while antenna panel 285 may provide uplink transmissions on link 2 with TRP 112.
[0032] In addition, for multi-panel UE, it may be scheduled multiple uplink transmission in different panels. The power control for each panel may be performed independently. As shown in FIG. 1, how to handle the case when total transmission power for all panels exceed the maximum transmission power could be one issue.
[0033] Embodiments herein provide mechanisms to enable the full power transmission for a user equipment (UE). Some embodiments include PUSCH/PT-RS transmission power scaling for non-coherent, partial-coherent and non-codebook based transmission. Some embodiments provide uplink transmission power scaling for multi-panel transmission.

    PNG
    media_image3.png
    671
    821
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a wireless device comprising a first panel and a second panel as taught by Zhang in the multiple antenna device of Takeda for uplink transmission in order to power efficiency in multiple antenna/multiple panel UE (Zhang, paragraphs 44-45).  
Although the system of Takeda disclose the period of each CG for uplink grant based transmission (paragraphs 161-165), the system of Takeda and Zhang fails to disclose by switching between the first panel and second panel according to the interval.  
Similar to the system of Takeda and Zhang, Kuo teaches a process of transmitting a plurality of uplink signals using multiple antenna/beam/panels (Paragraphs 114, 120, and 128-131: see figure 4).  In figure 4, Kuo explicitly discloses the process uplink beam switching for uplink transmission (paragraphs 128-131).  


    PNG
    media_image4.png
    507
    686
    media_image4.png
    Greyscale


Since the wireless device in Takeda and Zhang using multi-panel antenna for uplink transmission, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have uplink beam switching process to switch between the first panel and second panel according the interval (configuration information) as taught by Kuo in the multi-panel wireless device of Takeda and Zhang in order to improve performance (Kuo: paragraph 90).

With regard to claims 2 and 12, Takeda teaches: wherein the instructions, when executed by the one or more processors, further cause the wireless device to switch an uplink precoder for the uplink transmission via the first panel based on the interval for switching uplink transmissions (paragraphs 43-46, 88, 90, 102-106, and 348: 
[0046] In addition, the "TRP" may be paraphrased as, for example, a network, a base station, an antenna apparatus, an antenna panel, a serving cell, a cell, a Component Carrier (CC), a carrier and so on. Furthermore, that "TRPs are same" for different transmission/received signals or channels may be paraphrased as that a TCI state, QCL or a QCL relationship, precoding, beam forming or a spatial reception parameter is same between the different transmission/received signals or channels or between reference signals of the different transmission/received signals or channels. Furthermore, that "TRPs are different" for different transmission/received signals or channels may be paraphrased as that a TCI state, QCL or a QCL relationship, precoding, beam forming or a spatial reception parameter is different between the different transmission/received signals or channels or between reference signals of the different transmission/received signals or channels. ).   
With regard to claims 3 and 13, Takeda teaches: wherein the instructions, when executed by the one or more processors, further cause the wireless device to switch the uplink precoder for the uplink transmission via the second panel based on the interval for switching uplink transmissions (paragraphs 43-46, 88, 90, 102-106, and 348:

    PNG
    media_image5.png
    524
    664
    media_image5.png
    Greyscale
).
With regard to claims 4 and 14, Takeda teaches: wherein the uplink precoder comprises at least one of: a cyclic shift precoder; a cyclic delay diversity precoder; and a port switching (paragraphs 51-55:
[0051] A plurality of types of QCL (QCL types) may be specified. For example, four QCL types A to D whose parameters (or parameter sets) that can be assumed same are different may be provided, and the parameters are as follows: [0052] QCL type A: doppler shift, doppler spread, average delay and delay spread, [0053] QCL type B: doppler shift and doppler spread, [0054] QCL type C: doppler shift and average delay, and [0055] QCL type D : spatial reception parameter. )

With regard to claims 5 and 15, Takeda teaches: further comprising receiving a precoder indicator indicating: a first uplink precoder for the first portion via the first panel; and a second uplink precoder for the second portion via the second panel (paragraphs 46, 88, 90, 102-106, and 348).  
 [0348] In the present disclosure, terms such as "precoding", a "precoder", a "weight (precoding weight)", "Quasi-Co-Location (QCL)", a "Transmission Configuration Indication state (TCI State)", a " spatial relation", a " spatial domain filter", "transmission power", "phase rotation", an "antenna port", an "antenna port group", a "layer", "the number of layers", a "rank", a "resource", a "resource set", a "resource group", a "beam", a "beam width", a "beam angle", an "antenna", an "antenna element" and a " panel" can be interchangeably used.

With regard to claims 6 and 16, Takeda teaches: wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive the precoder indicator via at least one of: a radio resource control message; a media access control control element; and a downlink control information (paragraphs 102-104, 158-160)
With regard to claims 7 and 17, Takeda teaches: wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive one or more transmission configuration indications indicating: a first spatial domain transmission filter for the first portion via the first panel; and a second spatial domain transmission filter for the second portion via the second panel (paragraphs 103-106: 
[0106] When determining one entry, the UE may transmit a PUSCH based on PUSCH spatial relation information associated with the entry. ). 
With regard to claims 8 and 18, Takeda teaches: wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive the one or more transmission configuration indications via at least one of: a radio resource control message; a media access control control element; and a downlink control information (paragraphs 102-104, 158-160:
[0103] Spatial relation information (spatialrelationinfo) for a PUSCH corresponds to information that indicates a configuration of a spatial association between a reference RS and a PUSCH. For example, a plurality of candidate beams for PUSCH transmission may be configured based on PUSCH spatial relation information. The PUSCH spatial relation information is notified to the UE by a higher layer (e.g., RRC signaling).  ) .
With regard to claims 9 and 19, Takeda teaches: wherein the interval for switching uplink transmissions comprises at least one of: one or more orthogonal frequency division multiplexing symbols; one or more slots; and one or more mini-slots (paragraphs 31 and 320:
[0031] It is studied for NR that the UE performs multi -slot transmission on channels such as a PUCCH and a PUSCH. Multi -slot transmission is transmission over a plurality of slots, and may be referred to as slot aggregation or repetitions. Thanks to multi -slot transmission, it is possible to expect expansion of a coverage and improvement of received quality. 
).    

With regard to claim 10, Takeda teaches: wherein: the first portion comprises at least one first redundancy version (RV) of the transport block; and the second portion comprises at least one second RV of the transport block (paragraphs 85-87:  
   [0087] The UE may use a different RV for each repetition (UL data) of PUSCH repetitions. Information for giving notification of the HPN of certain PUSCH repetitions and the RV of each repetition may be included in DCI for scheduling a PUSCH and notified by a base station to the user terminal, or may be notified as part of UCI to be multiplexed on the PUSCH by the user terminal to the base station.).  
With regard to claim 20, Takeda teaches: A system  comprising: 
a base station comprising: one or more first processors; first memory storing first instructions that, when executed by the one or more first processors (see figure 15: paragraphs 275-280: see claims 1/11 explanation), cause the base station to: transmit one or more messages indicating: a number of repetition transmission occasions for uplink transmission of a transport block; and an interval for switching uplink transmissions (see figure 7: paragraphs 158-169 and figure 14: paragraphs 266-273:
[0266] The transmission signal generation section 302 generates, for example, a DL assignment for giving notification of downlink data allocation information, and/or a UL grant for giving notification of uplink data allocation information based on the instruction from the control section 301. The DL assignment and the UL grant are both DCI, and conform to a DCI format. Furthermore, the transmission signal generation section 302 performs encoding processing and modulation processing on the downlink data signal according to a code rate and a modulation scheme determined based on Channel State Information (CSI) from each user terminal 20. 
[0272] Furthermore, the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH), an uplink control signal (e.g., a signal that is transmitted on the PUCCH and/or the PUSCH and is, for example, transmission acknowledgement information), a random access preamble (e.g., a signal that is transmitted on the PRACH) and an uplink reference signal. 
[0273] Furthermore, the control section 301 may configure at least one of the quasi-co-location, the Transmission Configuration Indication (TCI) state, the Sounding reference signal Resource Indicator (SRI) and the spatial relation information to the repetition or the redundancy version of the PUSCH transmitted by the user terminal 20. 
); and


a wireless device comprising: one or more second processors; second memory storing second instructions that, when executed by the one or more second processors (see figure 17 for processor and memory for UE/base station: paragraphs 304-310), cause the wireless device to: receive, from the base station, the one or more messages; based on the interval, determine: the first portion of the number of repetition transmission occasions; and the second portion of the number of repetition transmission occasions (paragraphs 87, 89, 112, 133, 173: see claims 1/11 explanation);

transmit, the first portion via the first panel (antenna/beam), the second portion via the second panel (antenna/beam) ,  wherein the first portion is not transmitted via second panel and the second portion is not transmitted via the first panel (paragraphs 42, 89-90, 163, 171, and 275-280:  see claims 1/11 explanation: see figure 15
 [0280] Furthermore, each transmitting/receiving section 203 may transmit a plurality of uplink shared channels (PUSCH repetitions) associated with a plurality of transmission and reception points.).  

Although Takeda teaches UE with a plurality of transmission/reception antennas for transmitting repetitive/redundant uplink transmissions (Paragraphs 275, 279-280), Takeda does not explicitly wireless device comprise a first panel and second panel
Similar to Takeda, Zhang teaches UE with multiple antenna port for uplink transmissions (paragraphs 21-26).  However, Zhang explicitly teaches UE with multiple panels for uplink transmissions (paragraphs 24, 27, and 32).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a wireless device comprising a first panel and a second panel as taught by Zhang in the multiple antenna device of Takeda for uplink transmission in order to power efficiency in multiple antenna/multiple panel UE (Zhang, paragraphs 44-45).  
Although the system of Takeda disclose the period of each CG for uplink grant based transmission (paragraphs 161-165), the system of Takeda and Zhang fails to disclose by switching between the first panel and second panel according to the interval.  
Similar to the system of Takeda and Zhang, Kuo teaches a process of transmitting a plurality of uplink signals using multiple antenna/beam/panels (Paragraphs 114, 120, and 128-131: see figure 4).  In figure 4, Kuo explicitly discloses the process uplink beam switching for uplink transmission (paragraphs 128-131).  


    PNG
    media_image4.png
    507
    686
    media_image4.png
    Greyscale


Since the wireless device in Takeda and Zhang using multi-panel antenna for uplink transmission, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have uplink beam switching process to switch between the first panel and second panel according the interval (configuration information) as taught by Kuo in the multi-panel wireless device of Takeda and Zhang in order to improve performance (Kuo: paragraph 90).

Response to Arguments
Applicant’s arguments, filed 9/08/2022, with respect to the rejection of claims 1-20 under 103 rejection based on Takeda and Zhang references have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kuo et al. (US 2021/0021322: see 103 rejection)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 2022/0095235: see figure 15, which discloses a process of communicating with first communication panel and second communication panel of UE). 

    PNG
    media_image6.png
    447
    492
    media_image6.png
    Greyscale

Ryu et al. (US 2020/0350977: see figure 17)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



10/08/2022

/MARCUS SMITH/Primary Examiner, Art Unit 2419